Citation Nr: 0117622	
Decision Date: 07/02/01    Archive Date: 07/05/01

DOCKET NO.  00-03 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for fungal infection of 
the feet.

3.  Entitlement to an increased (compensable) evaluation for 
residuals of shell fragment wounds of the right forearm.

4.  Entitlement to an increased (compensable) evaluation for 
residuals of shell fragment wounds of the left upper arm.

5.  Entitlement to an increased (compensable) evaluation for 
residuals of shell fragment wounds of the right lower leg.

6.  Entitlement to a 10 percent evaluation based on multiple, 
noncompensable service-connected disabilities.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to May 
1970.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina.

The statement of the case regarding the veteran's claims for 
service connection for PTSD and for increased ratings was 
issued in October  1999.  During his November 1999 personal 
hearing, the veteran expressed continued disagreement with 
the September 1998 rating decision.  Since the hearing 
testimony has been reduced to a written transcript, the Board 
accepts the veteran's testimony as a substantive appeal 
regarding these issues.  A substantive appeal must be filed 
within 60 days from the date that the RO mails the statement 
of the case to the appellant, or within the remainder of the 
1-year period from the date of mailing of the notification of 
the determination being appealed, whichever period ends 
later.  38 C.F.R. § 20.302(b) (2000).  Accordingly, the Board 
finds that the veteran has timely filed a substantive appeal 
on the listed issues.

Although the issue of entitlement to a compensable evaluation 
for residuals of shell fragment wound of the left foot was 
certified for appeal, the veteran withdrew his appeal of this 
issue in his VA Form 9, received in February 2000.  
Therefore, the issue is not before the Board for appellate 
consideration.

The issues of entitlement to service connection for PTSD, and 
for compensable evaluations for residuals of shell fragment 
wounds of the right lower leg, right forearm, and left upper 
arm, as well as pursuant to the provisions of 38 C.F.R. 
§ 3.324, will be addressed in the subsequent remand.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  There is no competent medical evidence of record, linking 
the veteran's current fungal infection of the feet to his 
service or any incident therein.


CONCLUSION OF LAW

A current fungal infection of the feet was not incurred in 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); Veterans' 
Claims Assistance Act of 2000, Pub. L No 106-475, § 4, 114 
Stat. 2096, 2098-99 (2000) (to be codified as amended at 
38 U.S.C. § 5107); 38 C.F.R. §§ 3.303 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of the veteran's appeal but after the 
case was forwarded to the Board, the Veterans Claims 
Assistance of Act of 2000 became law.  This liberalizing 
legislation is applicable to the appellant's claims.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
of which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  The veteran was provided a 
copy of the rating decision in September 1998.  His VA 
treatment records were associated with his claims file and he 
was provided a statement of the case regarding this issue in 
January 2000.  The statement of the case discusses the 
evidence of record, the applicable statutory and regulatory 
law and the reasons his claim was denied.  During his April 
2001 central office hearing before the undersigned, the 
veteran did not indicate that there were any further 
treatment records available with regard to this issue.

After reviewing the record, Board is satisfied that all 
relevant facts have been properly developed with respect to 
this issue, that VA has given the veteran adequate notice 
regarding the evidence necessary to substantiate his claim 
and that no further assistance to the veteran is required to 
comply with the duty to assist mandated by statute.  
38 U.S.C.A. § 5107 (1999); Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).

Factual Background

The veteran's service medical records show no complaints, 
findings, treatment or diagnosis for any fungal infection of 
the feet.  His separation examination showed that his skin 
was evaluated as normal except for scars.

Private and VA treatment records show that the veteran 
complained of raw and cracking feet in November 1997.  He 
indicated that it had begun in Vietnam.

During his November 1999 personal hearing, the veteran 
testified that he had had no fungal infections of his feet 
prior to his service.  He first noticed a fungal infection of 
his feet approximately seven months after his first Vietnam 
tour of duty and had bothered him ever since.  He stated that 
the infection was between the two smallest toes on both feet.  
He reiterated his testimony at his April 2001 central office 
hearing before the undersigned Member.  

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303(a) (2000).  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation or 
by using applicable presumptions, if available.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994) (specifically 
addressing claims based ionizing radiation exposure). 

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992). 

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  Such evidence must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495.  For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).   

If the disorder is not chronic, it may still be service 
connected if the disorder is observed in service or an 
applicable presumptive period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present disorder to that symptomatology.  Id. at 496-97.  
Again, whether medical evidence or lay evidence is sufficient 
to relate the current disorder to the in-service 
symptomatology depends on the nature of the disorder in 
question.  Id.      

Although there is evidence that the veteran has current 
complaints of a fungal infection of his feet, he has not 
submitted competent medical evidence that his current 
disability is the result of an inservice injury or disease.  
The veteran is not competent to provide evidence that 
requires medical knowledge or that involves medical 
causation.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Therefore, 
the Board finds that the preponderance of the evidence is 
against the veteran's claim for service connection for a 
fungal infection of the feet.  38 U.S.C.A. § 1110; Veterans' 
Claims Assistance Act of 2000, Pub. L No 106-475, § 4, 114 
Stat. 2096, 2098-99 (2000) (to be codified as amended at 
38 U.S.C. § 5107); 38 C.F.R. § 3.102, 3.303.


ORDER

Service connection for a fungal infection of the feet is 
denied.


REMAND

During his April 2001 central office hearing before the 
undersigned, the veteran testified that he was diagnosed with 
PTSD both at the VA Medical Center in Asheville, North 
Carolina and the Vet Center in Charlotte, North Carolina and 
that these diagnoses were not adequately considered at the 
time of the June 1998 VA psychiatric examination or at the 
time of the September 1998 rating decision.  He also 
testified that he had nerve damage in his left upper arm as a 
residual of shell fragment wounds to that limb.  He believed 
that the July 1998 VA orthopedic examination was also 
inadequate to evaluate his residuals of shell fragment wounds 
to the right forearm, left upper arm and right lower leg.  

A review of the claims file reveals that, while the claims 
file was reviewed prior to the June 1998 VA psychiatric 
evaluation, most of the psychiatric treatment records were 
submitted or obtained after the examination was conducted.  
Moreover, the July 1998 VA orthopedic examination report 
specifically notes that no medical records were available for 
review.  The U.S. Court of Appeals for Veterans Claims has 
held that, under 38 U.S.C.A. § 5107(a) (West 1991), VA's duty 
to assist a veteran in obtaining and developing available 
facts and evidence to support a claim includes obtaining an 
adequate and contemporaneous VA examination which takes into 
account the records of prior medical treatment.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  The history of the initial 
shell fragment wounding and treatment is particularly 
important in evaluating residuals of that injury.  

The issue of entitlement to a compensable evaluation under 
the provisions of 38 C.F.R. § 3.324 is inextricably 
intertwined with the other increased rating issues.  See 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Therefore, 
the increased evaluation issues must be resolved prior to 
further appellate action on this issue.

The VA has a duty to assist the appellant in the development 
of facts pertinent to the claim.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified at 38 U.S.C. § 5103A).  Under 
the circumstances, the case is remanded for the following:

1.  The RO should obtain all treatment 
records for the veteran from the VA 
Medical Center in Asheville, North 
Carolina, dated from January 2000 to the 
present.

2.  The RO should also contact the 
veteran and request that he identify 
names, addresses and approximate dates of 
treatment for all health care providers, 
private or VA who may possess additional 
records pertinent to his claims.  Then 
with any necessary authorization from the 
veteran, the RO should attempt to obtain 
copies of all treatment records 
identified by the veteran, specifically 
from South Eastern Pain Clinic in 
Charlotte, North Carolina, which have not 
been previously secured.  Any records 
received should be associated with the 
claims folder.

3.  If the RO is unsuccessful in 
obtaining any medical records identified 
by the veteran, it should inform the 
veteran of this and request him to 
provide a copy of the outstanding medical 
records.

4.  After the above development has been 
completed, but in any event, the RO 
should schedule the veteran for a VA 
orthopedic examination in order to 
determine the nature and extent of his 
service-connected residuals of shell 
fragment wounds to the right forearm, 
left upper arm and right lower leg.  The 
claims folder and a separate copy of this 
remand must be made available to the 
orthopedist for review prior to the 
examination.  All indicated tests and 
studies should be performed, to include 
range of motion and X-ray studies.  The 
claims folder must be made available to 
the examiner for review prior to the 
examination, and it should be indicated 
in the report whether the claims folder 
has been reviewed.  The examiner is asked 
to identify and describe any current 
symptomatology associated with the shell 
fragment wounds to the identified areas, 
including loss of muscle tissue or muscle 
atrophy, as well as loss of power, 
weakness, lowered threshold of fatigue, 
fatigue-pain, impairment of coordination 
and uncertainty of movement.  If there is 
no evidence of any of the above factors 
on examination, the examiner should so 
state.

5.  The RO should also arrange for a VA 
examination of the veteran by a 
psychiatrist to determine the nature and 
extent of any psychiatric disorders 
present, to include any PTSD, if found.  
All indicated tests or studies should be 
performed.  The veteran's claims file 
must be made available and the 
psychiatrist is requested to review the 
veteran's previous examination as well as 
psychiatric treatment records, and it 
should be noted in the exam report 
whether the file has been reviewed.  If 
PTSD is not diagnosed, the examiner 
should provide the rationale for his or 
her assessment in light of treatment 
records and evaluations indicating a PTSD 
diagnosis.  
6.  Thereafter the RO must review the 
claims file and ensure that all 
notification and development action 
required by the Veterans' Claims 
Assistance Act of 2000, Pub. L. No. 
106-475, is completed.  In particular, 
the RO should ensure that the new 
notification requirements and development 
procedures contained in §§ 3 and 4 of the 
Act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107) 
are fully complied with and satisfied.  
For further guidance on the processing of 
this case in light of the changes in the 
law, the RO should refer to, among other 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent Court decisions that are 
subsequently issues also should be 
considered.  Thereafter, the RO should 
readjudicate the claims.  

The veteran is hereby advised that 
failure to report for scheduled VA 
examinations without good cause shown may 
have an adverse effect on his claims.

If the benefits sought on appeal remain denied, the appellant 
should be provided a supplemental statement of the case 
containing notice of all relevant actions taken on the claims 
for benefits to include a summary of the evidence and 
applicable law and regulations considered pertinent to the 
issues currently on appeal.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals



 



